Citation Nr: 0105486	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  97-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for right ankle 
disability, currently rated as 10 percent disabling. 

2. Entitlement to a higher initial rating for osteoarthritis 
of the left ankle, left mid-foot, right forefoot, both knees 
and both shoulders, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1993 to December 
1995.  His DD Form 214 also reflects 6 years, 9 months, and 
20 days of prior active service (of unverified dates) and 
over 1 year of inactive service.  

This appeal arises from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that established service connection 
for residual instability due to os trigonum injury of the 
right medial ankle and assigned a 10 percent disability 
evaluation effective from December 1995.  The rating decision 
also established service connection for osteoarthritis of the 
left ankle, left mid-foot, right forefoot, both knees, and 
both shoulders and assigned a 10 percent evaluation effective 
from December 1995.  That rating decision determined that 
claims for service connection for a stomach condition, for 
residuals of asbestos exposure, and for residuals of a right 
little finger fracture were not well grounded.  The veteran 
has appealed the Board of Veterans' Appeals (Board) for 
favorable resolution.

During a hearing before an RO hearing officer in July 1997, 
the veteran withdrew the appeal for service connection for a 
stomach condition and for residuals of asbestos exposure.  

In a March 1998 rating decision, the RO established service 
connection for residuals of injury to the right little finger 
and assigned a noncompensable rating.  The veteran disagreed 
with the rating and the RO subsequently issued a statement of 
the case (SOC) and informed the veteran of the necessity of 
submitting a timely VA Form 9, Substantive Appeal.  The 
veteran did not submit a VA Form 9 or any other document that 
could be construed as a substantive appeal.  Therefore, the 
Board does not have jurisdiction to consider the initial 
rating assigned for the right little finger.  This is not a 
matter within the Board's discretion; the timeliness 
standards for filing appeals are prescribed by law.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issues shown on page 1 to reflect the 
veteran's dissatisfaction with the initial ratings assigned 
by the RO.

The Board notes that in August 1999 the RO determined that a 
claim for service connection for left carpal tunnel syndrome 
was not well grounded.  Because the law regarding well 
groundedness has changed recently, the Board refers this 
matter to the RO for appropriate action.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The most recent VA compensation and pension examination is 
dated in August 1998.  Due to the lengthy time since 
examination, VA's duty to assist includes obtaining an up-to-
date examination.  See Snuffer v. Gober, 10 Vet App. 400 
(1997), and Caffrey v Brown, 6 Vet App 377, 381 (1994).  This 
examination should include an assessment of functional loss 
due to weakness, fatigability, incoordination or pain on 
movement, including use during flare-ups.

The Board also requests that the veteran's 
Vocational/Rehabilitation folder, if available, should be 
associated with the claims folder.  In Bell v. Derwinski, 
2 Vet. App. 611 (1992), the U.S. Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where such records might have been determinative of the 
issue, they should have been obtained by the Board.  The 
Board also requests a social and industrial survey to 
determine the veteran's work history and what work 
limitations are placed on him by his service-connected 
disorders, in light of the assertions he has advanced in this 
regard.  




Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records not currently associated 
with the claims folder.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder, if available, and associate it 
with the claims folder.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history, day-to-
day functioning, and what limits are 
placed on him by his service-connected 
disabilities.  A legible copy of the 
report should be inserted into the claims 
folder.

4.  The veteran should be afforded an 
appropriate VA examination to assess the 
current level of impairment of his 
ankles, knees, and shoulders, as well as 
his service-connected left mid-foot and 
right forefoot.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should review the claims folder 
and note that review in the report.  The 
examiner should examine the veteran to 
determine the current level of disability 
and should determine whether the service-
connected joints exhibit weakened 
movement, excess fatigability, or 
incoordination.  Further, in Hicks v. 
Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, 
the provisions of 38 C.F.R. § 4.59, as 
they pertain to painful motion, must also 
be specifically addressed by the 
examiner. All examination findings along 
with complete rationale of opinions and 
conclusions should be set forth in a 
legible report.  

5.  The examiner is asked to determine 
whether there is any X-ray evidence of 
left forefoot and/or right mid-foot 
degenerative arthritis.

6.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

7.  Following the above, the RO must 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

8.  Thereafter the RO should review the 
record, including the evidence received in 
connection with this remand, and determine 
the proper ratings to be assigned to the 
disabilities under review, including the 
application of "staged ratings," if 
appropriate.

9.  In the event action taken remains 
adverse to the veteran, both he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


